Contracts; changed conditions; differing subsurface conditions. — Plaintiff contracted with the Department of Interior to install underground drainage lines in connection with the Columbia Basin Project. Plaintiff contended before the contracting officer and the Interior Contract Appeals Board that at certain points in excavating the trench at the bottom of which the pipe was to be laid, it encountered excess subsurface water conditions entitling it to an equitable adjustment under the Changed Conditions Clause of the contract. The contracting officer and the Board denied plaintiff’s claim on the ground that the contract contained sufficient data to warn plaintiff of the adverse subsurface soil conditions. In a recommended opinion filed January 23, 1974 (reported in full at 19 CCF para. 82785), Trial Judge Charlotte P. Murphy concluded that there was substantial evidence to support the Board’s findings. This case came before the court on plaintiff’s request for review of the recommended decision, on the parties’ cross-motions for summary judgment, and on defendant’s motion to strike certain items from plaintiff’s reply brief. Upon consideration thereof, together with the briefs and oral argument of counsel, the court agrees generally with Trial Judge Murphy’s views and, without adopting the opinion in toto, rests its determination essentially on those views. On January 31, 1975, by order, the court denied plaintiff’s motion for summary judgment and defendant’s motion to strike, granted defendant’s motion for summary judgment, and dismissed the petition.